IN THE UNITED STATES DISTRICTCOURT Fi{_ED
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION OCT 18 2018

Clerk, U S District Court
District Of Montana

 

Billings
UNTED STATES OF THE
AMERICA, Case No. CR 18-53-BLG-SPW
Plaintiff,
ORDER GRANTING
VS. LEAVE TO PRESENT
LATE OBJECTION IN
DANIEL ELLIS PAPPAS, SENTENCING MEMO
Defendant.

 

Counsel for the Defendant, Daniel Pappas, having filed a Motion for
Leave to Present Late Objection in Sentencing Memo, and for good cause,

IT IS HEREBY ORDERED that the Defendant's late objection, related to a
reduction in drug weight due to personal use, may be raised for the first time in the
Defendant's Sentencing Memorandum, despite the Court’s earlier order requiring
unresolved objections to be presented to the probation officer on or before
September 13, 2019.

ito
DATED this /S day of October 2019.

SUSAN P. WATTERS
United States District Judge
